DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by LEE et al, US 2008/0147730.
Re claim 11:
LEE discloses a server comprising:
A communication module (116) configured to wirelessly communicate with at least one electronic device [0038];
A processor (118) configured to operatively connect to the communication module [0038],

Re claim 12:
LEE discloses the server of claim 11, wherein the service information comprises at least one of guide information about at least one area corresponding to the location information, advertising information, event information including a coupon, payment information, and user related information including a visit frequency, a visit time, a stay time, contact information, and vehicle information [0041]. 

Claim(s) 17-19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by FORUTANPOUR, US 2013/0113827.
Re claim 17:
FORUTANPOUR discloses an operation method of an electronic device (WCD 10), the method comprising:
Wirelessly receiving, from a server, service information associated with a location of an object that is determined based on at least one object [0032]-[0036]; and
Provide the service information based on a preinstalled application (AR application 14) [0021] [0022] [0035] [0036].
Re claim 18:
FORUNTANPOUR discloses the method of claim 17, wherein the service information comprises at least one of guide information about at least one area 
Re claim 19:
FORUNTANPOUR discloses the method of claim 17, wherein the providing of the service information comprises providing the service information using at least one of a text, an image, a map, and a voice [0035] [Figures 2-3].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al, US 2008/0147730 in view of FORUTANPOUR et al, US 2013/0113827.
Re claims 1 and 5:
LEE teaches an electronic device comprising:
A camera module (112) configured to capture an image [0038];
A communication module (116) configured to wirelessly communicate with a server [0038]; and

Wherein the processor is configured to detect object information associated with at least one object present in the image being captured, and to transmit the object information to the server [0038].
LEE does not teach the camera module captures a video.
FORUTANPOUR teaches an electronic device comprising a camera module configured to capture a video [0026] [0027]; a processor is configured to detect object information associated with at least one object present in the video being captured [0026]; object information is transmitted in response to the object information being detected a predetermined number of times within a predetermined time section (i.e., number of image frames captured within a few seconds of video data [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of FORUTANPOUR in the device of LEE such that the camera module is configured to capture a video for the purpose of providing the device with additional methods of detecting object information from images captured by the device.
Re claim 2:
LEE, in view of FORUNTANPOUR, teaches the electronic device of claim 1, wherein the object comprises at least one of a barcode, a QR code, an image, a text, and a color [0032] [0037].
Re claim 6:

Re claims 7 and 9:
LEE teaches an operation method of an electronic device, the method comprising:
Capturing an image [0038];
Detecting object information associated with at least one object present in the image being captured [0038]; and
Wireless transmitting the object information to a server [0038].
LEE does not teach capturing a video.
FORUTANPOUR teaches an electronic device comprising a camera module configured to capture a video [0026] [0027]; a processor is configured to detect object information associated with at least one object present in the video being captured [0026]; object information is transmitted in response to the object information being detected a predetermined number of times within a predetermined time section (i.e., number of image frames captured within a few seconds of video data [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of FORUTANPOUR in the device of LEE such that the camera module is configured to capture a video for the purpose of providing the device with additional methods of detecting object information from images captured by the device.
Re claim 10:
LEE, in view of FORUNTANPOUR, teaches the electronic device of claim 7, wherein the server is configured to store at least one of location information associated with a location corresponding to the object information and service information associated with a service available at the location [0041].

Claims 3-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al, US 2008/0147730 in view of FORUTANPOUR et al, US 2013/0113827, as applied in claims 1 and 7, and further in view of YOSHIGAHARA et al, US 2012/0242842.
Re claims 3-4 and 8:
LEE, in view of FORUTANPOUR, teaches the electronic device of claim 1 and method of claim 7, but does not teach the object information comprises at least one of feature information representing at least one feature point recognized from the object and identification information of the object, and wherein the detecting the object information comprises extracting the feature point from the video being captured; and detecting at least one of feature information of the identification information based on the feature point., and to transmit the feature information to the server.
YOSHIGAHARA teaches an electronic device (100) configured to capture images and detect object information associated with at least one object present in the images being captured [0050] [0051] [0119]; the object information comprises at least one of feature information representing at least one feature point recognized from the object and identification information of the object, and wherein the detecting the object 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of YOSHIGAHARA in the device and method of LEE, in view of FORUTANPOUR, for the purpose of achieving higher object identification performance in a device with a small amount of processing resources (YOSHIGAHARA [0008]).

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al, US 2008/0147730 in view of COHEN, US 2013/0272574.
Re claims 13-14:
LEE teaches an operation method of a server, the method comprising:
Receiving object information associated with at least one object from a first electronic device [0032];
Identifying a location of the object based on the object information [0032]; and
 Transmitting service information associated with the location to the first electronic device [0032]-[0034].
LEE does not teach transmitting the service information to a second electronic device.

It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of COHEN in the method of LEE such that the serviced information is transmitted to a second electronic device for the purpose of displaying service information to multiple displays other than the user device.
Re claim 15:
LEE, in view of COHEN, teaches the method of claim 14, wherein the location information in which the object and the location are mutually mapped and the service information are pre-stored in the server.
Re claim 16:
LEE, in view of COHEN, teaches the method of claim 15, wherein the service information comprises at least one of guide information about at least one area corresponding to the location information, advertising information, event information including a coupon, and payment information.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over FORUTANPOUR et al, US 2013/0113827 in view of BONCYK et al, US 2010/0034468.
Re claim 20:

BONCYK teaches a method of providing service information to a user device, wherein the providing of the service information comprises proceeding with an electronic payment based on the service information [0008] [0046] [01013] [0110].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of BONCYK in the method of FORUTANPOUR such that the service information comprises proceeding with an electronic payment based on the service information for the purpose of enabling contactless purchases of items and services.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LAURA A GUDORF/           Primary Examiner, Art Unit 2876